                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

REBEKAH T. NAPPER,                              )
                                                )
        Plaintiff,                              )         NO. 3:17-cv-1465
                                                )
v.                                              )         JUDGE RICHARDSON
                                                )
WALKER CHEVROLET, INC.,                         )
                                                )
        Defendant.                              )


                                            ORDER


       Pending before the Court is Defendant’s Motion for Summary Judgment (Doc. No. 20).

For the reasons stated in the accompanying Memorandum Opinion, Defendant’s Motion is

GRANTED, and this action is DISMISSED. The Clerk is directed to close the file.

       The pretrial conference set for March 15, 2019, and the jury trial set for March 19, 2019,

are canceled. This Order shall constitute the final judgment in this action for purposes of Fed. R.

Civ. P. 58.

       IT IS SO ORDERED.


                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




1
